Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is response to claims filed on 11/11/21.
Claims 1-20 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 11/11/21 have being considered by the examiner and made of record in the application file. 

Drawings
5.	The drawings filed on 11/11/21 are accepted by the examiner.

Specification Objections
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “CONFIGURING SYNCHRONIZATION SIGNAL BLOCKS HAVING DIFFERENT POWER LEVELS”


Claims Objections 
7.	Claims 14 is objected to because of minor informalities:  
8.	Claim 14 recites “a method comprising” in preamble. Thus, the preamble fail to identify “who”, “where”, or “which component” is performing this management method.
The body recite,
  -“receiving power information”; and
               -“determining a normalized reference signal received power”
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method”. Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method for beam-based mobility management”.
	Appropriate correction is required.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11, 191, 046 (hereinafter refers as Zhu).
Regarding claim 1: Zhu discloses an apparatus comprising (See Claim 1; line 1): 
a receiver that is configured to (See Claim 1; line 2): 
receive a plurality of synchronization signal blocks having power levels, wherein each synchronization signal block of the plurality of synchronization signal blocks is configured to be received on a different transmit beam at the power levels (See Claim 1; lines 3-6); and 
receive power information corresponding to the power levels of the plurality of synchronization signal blocks (See Claim 1; lines 7-8); and 
a processor that determines a normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks using the power information (See Claim; lines 9-11).
Regarding claim 2: Zhu discloses an apparatus, wherein the receiver receives the power information corresponding to the power levels of the plurality of synchronization signal blocks in radio resource control signaling (See Claim 2).
Regarding claim 3: Zhu discloses an apparatus, wherein the processor compares the normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks (See Claim 3).
Regarding claim 4: Zhu discloses an apparatus, further comprising a transmitter that transmits feedback corresponding to the comparison of the normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks (See Claim 4).
Regarding claim 5: Zhu discloses an apparatus, wherein the receiver receives nominal power information corresponding to the power levels of the plurality of synchronization signal blocks in system information blocks (See Claim 5).
Regarding claim 6: Zhu discloses an apparatus, wherein the receiver receives power offset information corresponding to the power levels of the plurality of synchronization signal blocks in system information blocks, radio resource control signaling, or some combination thereof (See Claim 6). 
Regarding claim 7: Zhu discloses an apparatus, wherein the receiver receives power information corresponding to channel state information reference signals in radio resource control signaling (See Claim 7).
Regarding claim 8: Zhu discloses an apparatus, wherein the power information comprises nominal power information, power offset information, or some combination thereof  (See Claim 8).
Regarding claim 9: Zhu discloses an apparatus, further comprising a processor that determines a normalized reference signal received power corresponding to channel state information reference signals using the power information (See Claim 9).
Regarding claim 10: Zhu discloses an apparatus, wherein the receiver receives channel state information reference signal ports within a channel state information reference signal resource at a same transmission power level (See Claim 10).
Regarding claim 11: Zhu discloses an apparatus, wherein the receiver receives different channel state information reference signal resources at different transmission power levels (See Claim 11).
Regarding claim 12: Zhu discloses an apparatus, wherein the receiver receives power information corresponding to channel state information reference signal resources in radio resource control signaling (See Claim 12).
Regarding claim 13: Zhu discloses an apparatus, wherein the power information comprises nominal power information, power offset information, or some combination thereof (See Claim 1).
Regarding claim 14: Zhu discloses a method comprising (See Claim 1; line 1): 
receiving, at a user equipment, a plurality of synchronization signal blocks having power levels, wherein each synchronization signal block of the plurality of synchronization signal blocks is configured to be received on a different transmit beam at the power levels (See Claim 1; lines 2-5); 
receiving power information corresponding to the power levels of the plurality of synchronization signal blocks (See Claim 1; lines 6-7); and 
determining a normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks using the power information (See Claim 1; lines 8-10). 
Regarding claim 15: Zhu discloses an method, further comprising receiving the power information corresponding to the power levels of the plurality of synchronization signal blocks in radio resource control signaling (See Claim 16).
Regarding claim 16: Zhu discloses an method, further comprising comparing the normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks (See Claim 4). 
Regarding claim 17: Zhu discloses an method, further comprising transmitting feedback corresponding to the comparison of the normalized reference signal received power corresponding to each synchronization signal block of the plurality of synchronization signal blocks (See Claim 4). 
Regarding claim 18: Zhu discloses an method,  further comprising receiving nominal power information corresponding to the power levels of the plurality of synchronization signal blocks in system information blocks (See Claim 5).
Regarding claim 19: Zhu discloses an method,  further comprising receiving power offset information corresponding to the power levels of the plurality of synchronization signal blocks in system information blocks, radio resource control signaling, or some combination thereof (See Claim 6).
Regarding claim 20: Zhu discloses an method, further comprising receiving power information corresponding to channel state information reference signals in radio resource control signaling (See Claim 19).

Allowable Subject Matter
11.	Claims 1-20 would be allowed if amended or file a Terminal Disclaimer (TD) against the parent patent application No. 11, 191, 046.


Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Wiser et al. 2018/0176948 A1 (Title: Uplink transmission parameter selection for random access initial message transmission) (See Abstract, Para. 0022 & 0032).
	B.	Rakib et al. 2018/0368125 A1 (Title: Techniques and apparatus for UE beam pair link procedure) (See FIG. 4, Para. 0025, 0036 & 0048).
	C.	Abedini et al. 2018/0359783 A1 (Title: Techniques and apparatus for UE beam pair link procedure) (See FIG. 1, Para. 0014-0016 & 0049).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469